           Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- x
                                                       :
 UNITED STATES OF AMERICA,                             :
                                                       :
                    - v. -                             :              20 Cr. 83 (CS)
                                                       :
 MAURISIO STEWART,                                     :
      a/k/a “Nitty,”                                   :
                                                       :
                            Defendant.                 :
 ----------------------------------------------------- x




                          THE GOVERNMENT’S MOTIONS IN LIMINE




                                                           AUDREY STRAUSS
                                                           Acting United States Attorney
                                                           Southern District of New York
                                                           300 Quarropas Street
                                                           White Plains, New York 10601




Nicholas S. Bradley
Assistant United States Attorney
- Of Counsel -
          Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 2 of 18




                                PRELIMINARY STATEMENT

       The Government respectfully submits the following motions in limine in advance of the

trial of Maurisio Stewart (the “defendant”) scheduled to begin on December 14, 2020. As set forth

below, the Government seeks pretrial rulings from the Court to (1) permit law enforcement

testimony regarding information received from a confidential source to explain the actions of law

enforcement; (2) preclude the defendant from litigating at trial the legality of his arrest and the

subsequent hotel room search in this case; (3) preclude the defendant from examination or

argument regarding inflammatory political topics; (4) preclude the defendant from offering

evidence or argument concerning personal factors unconnected to guilt or discussion of

punishment; (5) preclude defendant from offering evidence or argument concerning the

defendant’s prior commission of “good acts” or non-commission of other bad acts; and (6) allow

the Government to introduce evidence of the controlled substances recovered from on the

defendant’s person and inside his hotel room on or about January 17, 2020.

                                        BACKGROUND

       As the evidence at trial will show, the defendant, a convicted felon, knowingly possessed

a defaced 40 caliber handgun (the “Firearm”) inside an open backpack with live ammunition that

was recovered on or about January 17, 2020 during a consent search of an extended stay hotel

room in Elmsford, New York, where the defendant and his wife were staying.

       In or about January 2020, a confidential source (the “CS”) told a Tarrytown Police

Department detective, in sum and in substance, that: (i) the CS had observed an individual he/she

knew as “Nitty” sell drugs to a friend of the CS in the vicinity of Tarrytown, New York; (ii) the CS

had observed “Nitty” in possession of a firearm, which “Nitty” referred to as “the Forty”; (iii) the


                                                 1
          Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 3 of 18




CS had observed “Nitty” driving a dark BMW; and (iv) “Nitty” and his wife were currently living

at a hotel in the vicinity of Elmsford, New York. The CS also identified “Nitty” as the defendant

after reviewing a photograph of the defendant provided by the detective.

       The detective forwarded the information from the CS to the Greenburgh Drug and Alcohol

Task Force (the “Task Force”), which identified the dark BMW believed to be used by the

defendant (the “BMW”). On January 17, 2020, Task Force Officer Dumser used a license plate

reader system to locate the BMW in the parking lot of an extended stay hotel in Elmsford, New

York (the “Hotel”). Task Force officers established surveillance of the Hotel’s parking lot, and at

approximately 8:00 p.m., they observed the defendant leave the Hotel and enter the BMW. Task

Force officers followed the BMW and performed a traffic stop. During the traffic stop, Officer

Dumser (i) identified the sole occupant as the defendant; (ii) observed drug paraphernalia in plain

view inside the car; and (iii) was informed by the defendant that he did not have a valid license.

Based on these observations, Officer Dumser asked the defendant to step out of the car and asked

the defendant whether he had any drugs on his person. The defendant pointed to his jacket pocket,

and Officer Dumser recovered five individually wrapped twists containing supposed crack cocaine

and seven wax envelopes containing supposed heroin. Officer Dumser placed the defendant under

arrest, and the defendant was subsequently charged with a controlled substance offense currently

pending in state court. Later, at the Tarrytown Police Department, the defendant agreed to speak

with law enforcement and, after receiving Miranda warnings, described, in substance, that he had

“protection” in his hotel room and that “whatever is in that room is mine, I’ll take that hit no

problem.”




                                                2
            Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 4 of 18




       That same evening, Task Force officers at the Hotel identified a woman believed to be the

defendant’s wife leaving the room (“Room-1”) where the defendant was believed to be staying

based on front desk records. The woman confirmed she was the defendant’s wife, and that she had

rented Room-1 in her name. After speaking with the Task Force officers, the defendant’s wife

signed a consent form allowing a search of Room-1. Upon searching Room-1, officers recovered

a defaced 40 caliber handgun in plain view inside an open backpack. Inside the backpack, the

handgun was next to six live rounds of ammunition and the defendant’s personal papers and

correspondence. Inside Room-1’s refrigerator, officers recovered additional drug contraband,

namely, approximately 74 pills believed to be oxycodone and plastic bags containing what officers

believed to be quantities of supposed cocaine and crack.

       On January 22, 2020, federal agents arrested the defendant on the pending federal charges.

While being processed by the Federal Bureau of Investigation (“FBI”), the defendant

spontaneously stated, in substance, that the only reason he had the gun was to protect himself and

his family. The defendant also offered to cooperate with law enforcement and explained, in

substance, that he could assist in providing information about the trafficking of firearms in the

New York area.

                                         ARGUMENT

I.     Information Provided to Law Enforcement by the Confidential Source Is Not
       Hearsay and Is Admissible Background Explaining the Impetus of the Investigation

       A.      Relevant Facts

       As noted above, the Government expects the evidence will show that in or about January

2020, the CS told a Tarrytown Police Department detective that an individual the CS later

identified as the defendant was selling cocaine to a friend of the CS in the vicinity of Tarrytown,

                                                3
             Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 5 of 18




New York. The CS reported that he/she had witnessed some of these drug sales personally, and in

approximately November 2019 had seen the defendant with a handgun that the defendant described

as “the Forty.” The CS described the defendant’s car as a dark BMW and said the defendant and

his wife were currently living at a hotel in the vicinity of Elmsford, New York. The detective

forwarded that information to Tarrytown Police Officer Dumser, a member of the Greenburgh

Drug and Alcohol Task Force, and law enforcement thereafter took steps to identify the defendant

and his vehicle, ultimately leading to the recovery of the Firearm and distribution quantities of

narcotics.

       B.       Applicable Law

       Hearsay is a statement that “(1) the declarant does not make while testifying at the current

trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted in the

statement.” Fed. R. Evid. 801(c) (emphasis added). The normal bar on hearsay testimony “does

not pertain to statements adduced merely to show that they were made or that they had some effect

on the future actions of a listener.” United States v. Castro-Lara, 970 F.2d 976, 981 (1st Cir. 1992).

As a result, testimony not offered to prove the truth of an out-of-court statement, but rather offered

“for the more limited purpose of providing relevant context or background, is not considered

hearsay.” Id. (law enforcement testimony regarding informant’s tip of incoming drug shipment

and description of the courier was “relevant and material to show that a conversation had taken

place and that the conversation led to a full-scale surveillance”); United States v. Reyes, 18 F.3d

65, 70 (2d Cir. 1994) (noting that “in some instances, information possessed by investigating

agents is received at trial not for the truth of the matter, but as ‘background’ to explain the

investigation, or to show an agent’s state of mind so that the jury will understand the reasons for


                                                  4
            Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 6 of 18




the agent’s subsequent actions”). Such background evidence may be admitted to “furnish an

explanation of the understanding or intent with which certain acts were performed.” United States

v. Reifler, 446 F.3d 65, 92 (2d Cir. 2006); see also United States v. Roy, 444 F. App’x 480, 482 (2d

Cir. 2011) (summary order) (law enforcement description of informant’s tip that defendant might

have numerous weapons in his house was not offered for its truth, but rather “offered to show that

the statement was made and to provide background information explaining the impetus for and the

sequence of the investigation”). Furthermore, the Confrontation Clause “does not bar the use of

testimonial statements for purposes other than establishing the truth of the matter asserted.”

Crawford v. Washington, 541 U.S. 36, 59 n.9 (2004).

       C.      Discussion

       The Government seeks to introduce, through law enforcement testimony, information

provided by the CS that served as the background and impetus for the investigation. Such

testimony is not offered for the truth of the matter asserted by an out-of-court declarant, but rather

to show notice and effect on the hearer (in this case, the investigating officers), as well as the

background for how the investigation began and how the defendant came to be surveilled in the

parking lot of the Hotel. Such evidence is necessary to provide the jury with “helpful background-

table-setting information” as to why the officers were surveilling the defendant on or about January

17, 2020, which further places their actions into context. Castro-Lara, 970 F.2d at 981 (testimony

about informant’s tip explained why the agents were at the airstrip). Such information is also

important for the jury to understand the sequence of events that led to the federal charges against

the defendant. Although the Firearm was recovered from an open backpack during a consent search

of Room-1, officers were alerted to the possibility that he was staying at the Hotel through the


                                                  5
          Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 7 of 18




CS’s tip. That information further led to the identification of the defendant in the parking lot of the

Hotel by law enforcement. The defendant was arrested in his car a short time afterward, and he

later made Mirandized statements regarding his possession of the Firearm. Without that context,

the jury would be left with an incomplete picture and understanding as to why officers found

themselves in the defendant’s hotel room, why they sought consent to search Room-1 in the first

place, and the circumstances that led to the defendant’s Mirandized statements.

       Moreover, while testimony of the CS’s tip will provide important background information

for the jury, the Government expects to offer first-hand evidence demonstrating that the defendant

knowingly possessed the Firearm. Roy, 444 F. App’x at 482 (informant’s statement, even if offered

for its truth, had “little significance in light of the first-hand evidence at trial”). Here, the

Government would rely on law enforcement testimony concerning the recovery of the Firearm in

plain view next to the defendant’s personal papers and effects and the defendant’s Mirandized and

spontaneous statements regarding his admitted possession of the Firearm. Accordingly, the

Government respectfully requests a pre-trial ruling from the Court allowing testimony regarding

the CS’s tip as admissible, non-hearsay evidence.


II.    Defendant Should Not Be Permitted to Litigate the Legality of His Arrest and
       Search at Trial

       On September 24, 2020, the Court held a pretrial conference and set a schedule for pretrial

motions under which the defendant was due to file any suppression motion by November 2, 2020.

On November 2, 2020, the defendant filed his motion seeking to suppress only certain post-arrest

statements made by the defendant, as well as physical evidence recovered from the defendant’s

hotel room as the fruit of an illegal interrogation. ECF No. 18. The defendant did not challenge the


                                                  6
           Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 8 of 18




legality of the stop of his vehicle, the legality of his arrest, the consent for law enforcement to

search Room-1, or the recovery of physical evidence from that search (including the Firearm).

Indeed, the defendant did not raise any Fourth Amendment suppression issues in his suppression

motion.

        Accordingly, the defendant has waived his ability to move to suppress evidence on any

grounds other than what was raised in his November 2, 2020 motion. He should not be permitted

to litigate at trial the lawfulness of his arrest, the consent search of Room-1, the recovery of the

Firearm, or other evidence recovered. Allowing the defendant to do so would confuse the issues

relevant to the jury’s findings of fact and would usurp the Court’s role in ruling on the admissibility

of evidence. Accordingly, the defendant’s counsel should be precluded from suggesting to the

jury—either through argument or questions posed to witnesses—that the defendant’s arrest and

the search of Room-1 were not proper. See United States v. Kopp, 562 F.3d 141, 143 (2d Cir. 2009)

(“A party waives its ability to move to suppress evidence if it fails to do so by the pre-trial deadline

set by the court, except that the district court may grant relief from that waiver ‘[f]or good

cause.’”); see also, e.g., United States v. Sebastian, 497 F.2d 1267, 1270 (2d Cir. 1974) (noting, in

context of holding that Jencks Act does not apply to suppression hearings, that “findings at such a

hearing as to admissibility of challenged evidence will often determine the result at trial and, at

least in the case of Fourth Amendment suppression motions, cannot be relitigated later before the

trier of fact”).

III.    Defense Questioning or Argument Regarding Inflammatory Political Topics Should
        Be Precluded

        The Federal Rules of Evidence permit the introduction of evidence only if relevant to

questions properly before the jury. Evidence and argument that might encourage jury nullification

                                                   7
          Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 9 of 18




do not qualify. United States v. Carr, 424 F.3d 213, 220 (2d Cir. 2005) (“categorically reject[ing]

the idea that, in a society committed to the rule of law, jury nullification is desirable or that courts

may permit it to occur”); United States v. Sepulveda, 15 F.3d 1161, 1190 (2d Cir. 1993) (“Neither

court nor counsel should encourage jurors to exercise [nullification] power. . . . A trial judge,

therefore, may block defense attorneys’ attempts to serenade a jury with the siren song of

nullification.”). In United States v. Thomas, 116 F.3d 606 (2d Cir. 1997), the Second Circuit held

that “trial courts have a duty to forestall or prevent [jury nullification], whether by firm instruction

or admonition, or where it does not interfere with guaranteed rights or the need to protect the

secrecy of jury deliberations, . . . by dismissal of the offending juror from the venire or jury.” 116

F.3d at 616. The Court characterized jury nullification as a “sabotage of justice,” id. (quoting

Randall Kennedy, The Angry Juror, Wall St. J. Sept. 30, 1994 at A12). Accordingly, defense

counsel should be precluded from making arguments or asking questions designed to promote jury

nullification in this case. For example, defense counsel should be precluded from attempting to

introduce testimony or evidence, or making any arguments, regarding recent political events,

policies and practices, allegations of racial discrimination in policing, and unrelated alleged police

misconduct or brutality in the recent news.

IV.    Evidence or Argument Concerning the Defendant’s Family Background, Health
       Condition, Age, or Any Other Personal Factors Unconnected to Guilt Should Be
       Precluded, As Should Discussion of Punishment

       The Government is unaware of any lawful basis for the defendant to offer evidence or

argument concerning his family background, health, age, or any other similar factors. He should

be precluded from doing so, and from mentioning such subjects in the opening statement, absent

a showing that such factors bear on guilt. See, e.g., United States v. Paccione, 949 F.2d 1183, 1201


                                                   8
         Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 10 of 18




(2d Cir. 1991) (affirming preclusion of evidence that defendant had son with cerebral palsy whom

defendant had devoted his life to care for); United States v. Battaglia, No. S9 05 Cr. 774, 2008 WL

144826, at *3 (S.D.N.Y. Jan. 15, 2008) (precluding “evidence of Defendant’s family and personal

status” as not “relevant to the issue of whether Defendant committed the crimes charged”); United

States v. Harris, 491 F.3d 440, 447 (D.C. Cir. 2007) (affirming preclusion of evidence designed

“mainly to cast [the defendant] in the sympathetic light of a dedicated family man”).

       The defendant should similarly be precluded from offering evidence or argument

concerning the punishment or consequences he faces if convicted. Where the jury has no role at

sentencing—such as in this case—it “should be admonished to ‘reach its verdict without regard to

what sentence might be imposed.’” Shannon v. United States, 512 U.S. 573, 579 (1994) (quoting

Rogers v. United States, 422 U.S. 35, 40 (1975)). This is so for good reason: argument concerning

punishment “invites [jurors] to ponder matters that are not within their province, distracts them

from their fact finding responsibilities, and creates a strong possibility of confusion.” Id.

V.     Evidence or Argument Concerning the Defendant’s Prior Commission of “Good
       Acts” or Non-Commission of Other Bad Acts Should Be Precluded

       To the extent that the defendant may seek to present evidence or argument concerning his

commission of “good acts,” including any philanthropic giving or other similar deeds, or to offer

evidence of non-criminal activities to seek to disprove his guilt, he should be precluded from doing

so. Specific-act propensity evidence is no more admissible to refute a criminal charge than it is to

establish one.

       It is settled law that “[a] defendant may not seek to establish his innocence . . . through

proof of the absence of criminal acts on [other] specific occasions.” United States v. Scarpa, 897

F.2d 63, 70 (2d Cir. 1990). Similarly, while a defendant may offer general testimony from a

                                                  9
         Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 11 of 18




character witness about his reputation for a “pertinent trait of character,” or the witness’s opinion

of the defendant as regards that trait, see Fed. R. Evid. 404(a)(2)(A) & 405(a), a defendant can

neither testify nor offer other proof to establish specific acts in conformity with that trait that are

not an element of the offense. See, e.g., United States v. Benedetto, 571 F.2d 1246, 1249-1250 (2d

Cir. 1978) (evidence of defendant’s specific acts improperly admitted because “character evidence

has long been admissible only in the form of reputation and not in the form of a recitation of good

or bad acts”); United States v. Fazio, No. S2 11 CR 873, 2012 WL 1203943, at *5 (S.D.N.Y. Apr.

11, 2012), (“[A] defendant may not affirmatively try to prove his innocence by reference to specific

instances of good conduct; character is to be proven by reputation or opinion evidence.”), aff’d,

770 F.3d 160 (2d Cir. 2014); United States v. Rivera, No. 13 Cr. 149, 2015 WL 1725991, at *2

(E.D.N.Y. Apr. 15, 2015) (precluding evidence of charitable giving). The defendant should

accordingly be precluded from offering evidence or argument, including in his opening statement,

concerning any charity, philanthropy, or any other specific instance or instances of prior good acts,

or the lack of commission of other bad acts.

VI.    Evidence of the Defendant’s Possession of Controlled Substances in His Vehicle and
       in His Hotel Room on or About January 17, 2020 Is Admissible

       Pursuant to Rule 404(b), the Government seeks to admit evidence of the defendant’s

possession of controlled substances in the BMW and Room-1 on or about January 17, 2020. Such

evidence is inextricably intertwined with the evidence regarding the charged offense, and is

necessary to complete the story of the crime on trial. Such evidence is also independently

admissible as proof of the defendant’s opportunity, intent, knowledge, identity, absence of mistake,

or lack of accident in possessing the Firearm on or about January 17, 2020.



                                                  10
         Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 12 of 18




       A.     Relevant Facts

       As explained above, the Government expects the evidence will show that on or about

January 17, 2020, Task Force officers performed a traffic stop of the BMW after the defendant was

observed getting into the BMW and leaving the parking lot of the Hotel. That traffic stop was

predicated on a tinted window violation, which the defendant is not challenging in his pending

suppression motion. Officer Dumser saw drug paraphernalia in plain view inside the BMW, and

asked the defendant to step out of the car. When he asked the defendant whether he had drugs on

his person, the defendant pointed to the pocket of his jacket, at which point Officer Dumser

recovered five individually wrapped twists containing supposed crack cocaine and seven wax

envelopes containing supposed heroin. Officer Dumser arrested the defendant, who was later

charged in state court with Criminal Possession of a Controlled Substance, Third Degree, in

violation of New York Penal Law § 220.16(01). During Mirandized statements made to law

enforcement at the Tarrytown Police Department, the defendant stated, in substance, that he had

“protection,” that he had been shot before and wanted to protect his wife, and that whatever was

in the hotel room (i.e. Room-1) was his. During the consent search of Room-1 that same evening,

officers recovered the Firearm in the open backpack, as well as approximately 74 pills of what is

believed to be oxycodone1 and plastic bags containing quantities of supposed cocaine and crack

from inside the refrigerator in Room-1.




1
      The testing laboratory has informed the Government that it expects to complete its analysis
by November 30, 2020.


                                               11
         Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 13 of 18




       B.      Applicable Law

       In the Second Circuit, evidence of “uncharged criminal activity is not considered other

crimes evidence under [Rule] 404(b) if it arose out of the same transaction or series of transactions

as the charged offense, if it is inextricably intertwined with the evidence regarding the charged

offense, or if it is necessary to complete the story of the crime on trial.” United States v. Carboni,

204 F.3d 39, 44 (2d Cir. 2000) (quoting United States v. Gonzalez, 110 F.3d 936, 942 (2d Cir.

1997)). The Court may also admit evidence that “does not directly establish an element of the

offense charged, in order to provide background for the events alleged in the indictment.”

Gonzalez, 110 F.3d at 941 (affirming district court’s admission of uncharged burglary evidence in

18 U.S.C. § 922(g) trial because it “was relevant both to a possible motive for the defendants’

possession of firearms and to provide crucial background evidence that gave coherence to the basic

sequence of events that occurred”).

       Even under Rule 404(b), evidence of “a crime” is admissible if it (1) is advanced for a

proper purpose; (2) is relevant to a material issue at trial; (3) has probative value that is not

substantially outweighed by any unfair prejudicial effect; and (4) is admitted subject to a limiting

instruction, if one is requested. See, e.g., United States v. Brand, 467 F.3d 179, 196 (2d Cir. 2006);

United States v. LaFlam, 369 F.3d 153, 156 (2d Cir. 2004). Permissible purposes for introducing

evidence of other acts include “proving motive, opportunity, intent, . . . knowledge, identity,

absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). The Second Circuit follows “an

‘inclusionary’ approach to other act evidence under Rule 404(b), which allows such evidence to

be admitted for any purpose other than to demonstrate criminal propensity.” LaFlam, 369 F.3d at

156. The Court has broad latitude in determining whether to admit evidence pursuant to Rule


                                                 12
         Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 14 of 18




404(b), and its ruling will be reviewed only for abuse of discretion. See, e.g., United States v.

Mercado, 573 F.3d 138, 141 (2d Cir. 2009).

       The admission of extrinsic evidence concerning a defendant’s prior conduct is particularly

appropriate where the defendant’s state of mind is at issue:

       Federal Rule of Evidence 404(b) . . . generally prohibits the introduction of extrinsic
       acts that might adversely reflect on the actor’s character, unless the evidence bears
       upon a relevant issue in the case such as motive, opportunity, or knowledge.
       Extrinsic acts evidence may be critical to the establishment of the truth as to a
       disputed issue, especially when that issue involves the actor’s state of mind and the
       only means of ascertaining that mental state is by drawing inferences from conduct.

Huddleston v. United States, 485 U.S. 681, 685 (1988). The defendant’s knowledge and intent is

in issue unless the defendant has unequivocally conceded that element of the offense. See, e.g.,

United States v. McCallum, 584 F.3d 471, 475-76 (2d Cir. 2009) (“Because [the defendant’s]

counsel did not make a statement to the court of sufficient clarity to indicate that intent and

knowledge would not be disputed, those issues remained sufficiently in dispute for the similar acts

evidence to be relevant and hence admissible.”). The defendant’s knowledge and intent are also

directly put in issue when there is an argument that the defendant was “merely present” at the place

where the alleged offense occurred, and was not knowingly involved in any illegal activity. United

States v. Zackson, 12 F.3d 1178, 1182 (2d Cir. 1993) (“Where a defendant claims that his conduct

has an innocent explanation, prior act evidence is generally admissible to prove that the defendant

acted with the state of mind necessary to commit the offense charged.”).

       Where relevant evidence is offered for a proper purpose under Rule 404(b), the Court may

exclude the evidence under Rule 403 only if the probative value of the evidence is “substantially

outweighed” by the danger of unfair prejudice. Zackson, 12 F.3d at 1182. With regard to the

prejudice prong, evidence is unfairly prejudicial “only when it tends to have some adverse effect

                                                 13
         Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 15 of 18




upon a defendant beyond tending to prove the fact or issue that justified its admission into

evidence.” United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980). Moreover, Rule 403 does

not bar evidence of other bad acts that “did not involve conduct any more sensational or disturbing

than the crimes with which [the defendant] was charged.” United States v. Roldan-Zapata, 916

F.2d 795, 804 (2d Cir. 1990). All relevant evidence is to some degree prejudicial; unfair prejudice

means, however, an “undue tendency to suggest decision on an improper basis, commonly, though

not necessarily, an emotional one.” Rule 403, Advisory Comm. Note. Traditional examples of

unfair prejudice include evidence that appeals to the jury’s sympathies, arouses jurors’ sense of

horror, and provokes a jury’s instinct to punish. See United States v. Herron, No 10 Cr. 615 (NGG),

2014 U.S. Dist. LEXIS 63872, at *13-14 (E.D.N.Y. May 8, 2014). Finally, when opposing the

admission of evidence under Rule 404(b), a “[d]efendant must show some undue prejudice, apart

from the prejudice implicit in Rule 404(b) evidence.” United States v. Vargas, 702 F. Supp. 70, 72-

73 (S.D.N.Y. 1988).

       C.      Discussion

       The Court should permit the Government to introduce evidence of the defendant’s

possession of controlled substances on or about January 17, 2020 in its case-in-chief. Because

there is likely to be no serious dispute that the Firearm was recovered in the open backpack during

the consent search of Room-1, the Government expects that the defendant will try to argue that he

did not know the Firearm was in his backpack because someone else had placed the Firearm in his

backpack or Room-1 or that he had no awareness of the Firearm. Alternatively, the defendant may

simply argue that the Government has not satisfied its burden of proving beyond a reasonable

doubt that that the defendant had the requisite intent and knowledge to commit the crime. Under


                                                14
         Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 16 of 18




any of these circumstances, the defendant puts the issues of opportunity, intent, knowledge,

identity, absence of mistake, or lack of accident at issue in the trial.

        As an initial matter, the drugs recovered from the defendant’s person and inside Room-1

are admissible as direct evidence because they are inextricably intertwined with the evidence

regarding the charged offense and are necessary to complete the story. Similar to the burglary

evidence introduced in Gonzalez, evidence of the defendant’s drug possession following the car

stop is “crucial background evidence that [gives] coherence to the basic sequence of events.” 110

F.3d at 941-42. Specifically, Officer Dumser’s arrest of the defendant led to a subsequent

Mirandized interview, which the Government expects will be explained to the jury through law

enforcement testimony. That testimony will include, in substance, the defendant describing how

he had “protection” in his hotel room and that he would “take that hit” for anything in the hotel

room. Absent that evidence, the jury would be bereft of context for the defendant’s Mirandized

statements, or why he was even in police custody on or about January 17, 2020.

        In addition, such evidence is also admissible in the Government’s case-in-chief under Rule

404(b) because it is relevant to the defendant’s knowledge and motive. For example, that drugs

were recovered both on the defendant’s person and later inside Room-1 corroborates his

knowledge of Room-1’s contents and his knowing possession of the contraband inside, particularly

given his inculpatory Mirandized statements. Furthermore, that the defendant possessed drugs in

both instances corroborates why he would need “protection.” See United States v. Reyes, 353 F.3d

148, 154 (2d Cir. 2003) (“Indeed, we have often recognized that firearms and sharp objects, such

as razor blades and hypodermic needles, are “tools of the [drug] trade” regularly found on narcotics

traffickers.”). Such evidence would also tend to show that his possession of the Firearm was not


                                                  15
         Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 17 of 18




accidental or a mistake. Accordingly, evidence of the defendant’s drug possession on or about

January 17, 2020 is both relevant and admissible as inextricably intertwined with the evidence of

the charged offense and necessary to complete the story. And, in any event, such evidence would

be offered for a legitimate and highly probative purpose under Rule 404(b).

       Finally, the admission of the limited evidence described above would not be unfairly

prejudicial pursuant to Rule 403. Evidence of the drugs recovered on or about January 17, 2020

does not involve conduct “more sensational or disturbing” than the charged offense and any unfair

prejudice is therefore minimal. See Roldan-Zapata, 916 F.2d at 804; United States v. Taylor, 767

F. Supp. 2d 428, 438 (S.D.N.Y. 2010); see also United States v. Pitre, 960 F.2d 1112, 1120 (2d Cir.

1992) (admitting evidence of prior narcotics transactions in narcotics case where such evidence

was no more “sensational or disturbing” than the crimes charged) (quoting Roldan-Zapata, 916

F.2d at 804). Moreover, any danger of unfair prejudice or confusion of the issues is therefore

minimized, and does not outweigh—let alone substantially so—the evidence’s probative value.

See Fed. R. Evid. 403. Finally, any prejudicial effect could be further reduced with a limiting

instruction, Huddleston, 485 U.S. at 691-92, which would sufficiently mitigate the possibility that

the jury might draw improper inferences from this evidence.

                                            CONCLUSION

       For the foregoing reasons, the Government respectfully requests that the Court grant the

Government’s motions to (1) permit law enforcement testimony regarding information provided

by the CS to explain the actions of law enforcement; (2) preclude the defendant from litigating at

trial the legality of his arrest and the subsequent search of Room-1; (3) preclude the defendant

from examination or argument regarding inflammatory political topics; (4) preclude the defendant


                                                16
         Case 7:20-cr-00083-CS Document 21 Filed 11/12/20 Page 18 of 18




from offering evidence or argument concerning personal factors unconnected to guilt or discussion

of punishment; (5) preclude the defendant from offering evidence or argument concerning the

defendant’s prior commission of “good acts” or non-commission of other bad acts; and (6) allow

evidence of controlled substances recovered from on the defendant’s person and inside his hotel

room on or about January 17, 2020.2



Dated:         White Plains, New York
               November 12, 2020


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney
                                                     Southern District of New York


                                                by: _______________________________
                                                    Nicholas S. Bradley
                                                    Assistant United States Attorney
                                                    (914) 993-1962




2
        The Government is continuing to investigate the background of its prospective witnesses,
and expects shortly to discuss fully with the defense whether the defendant believes any collateral
matters in the witnesses’ backgrounds would be appropriate subjects for cross-examination. If
there are any matters on which the parties are unable to reach agreement, the Government will
submit supplemental letter briefing with respect only to the unresolved issues.


                                                17
